DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1 - 15 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest operation of a first camera to switch from a first communication channel to a second communication channel to provide first video data depicting activity occurring within a field of vision of the first camera, the adjusting based on characteristics of the 

Regarding claims 2 – 7, claims 2 – 7 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 8, the prior art of record fails to teach or fairly suggest adjust, by a processor, operation of a first camera to switch from a first communication channel to a second communication channel to provide first video data depicting activity occurring within a field of vision of the first camera, the adjusting based on characteristics of the first communication channel and characteristics of the second communication channel; determine that a second camera is providing second video data using the first communication channel while the first camera is providing the first video data using the second communication channel; adjust operation of the second camera to use the second communication channel; and adjust operation of the first camera to use the first communication channel responsive to determining that the second camera is providing the second video data; in combination with other elements of the claim.

claims 9 - 14, claims 9 -14 are allowed as being dependent from allowed independent claim 8.

Regarding independent claim 15, the prior art of record fails to teach or fairly suggest adjust, by a processor, operation of a first camera to switch from a first communication channel to a second communication channel to provide first video data depicting activity occurring within a field of vision of the first camera, the adjusting based on characteristics of the first communication channel and characteristics of the second communication channel; determine that a second camera is providing second video data using the first communication channel while the first camera is providing the first video data using the second communication channel; adjust operation of the second camera to use the second communication channel; and adjust operation of the first camera to use the first communication channel responsive to determining that the second camera is providing the second video data; in combination with other elements of the claim.

Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
01/31/2022
Primary Examiner, Art Unit 2696